         Case 3:20-cv-06031-TKW-HTC Document 8 Filed 02/05/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION



JASON STUART SMEGELSKI,
         Plaintiff,

v.                                                      Case No. 3:20cv6031-TKW-HTC

BOB JOHNSON, et al.
     Defendants.
______________________/
                                           ORDER

         This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 5). No objections were filed.1 Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed under Younger

v. Harris, 401 U.S. 37 (1971). Accordingly, it is

         ORDERED that:

         1.    The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

         2.    This case is DISMISSED, and the Clerk shall close the file.


     1
        The Court did not overlook the two letters from Plaintiff that were docketed after the
Report and Recommendation was issued (Docs. 6, 7), but the Court does not view those letters as
objections because they do not challenge (or even refer to) any of the magistrate judge’s findings
or conclusions.
Case 3:20-cv-06031-TKW-HTC Document 8 Filed 02/05/21 Page 2 of 2




DONE and ORDERED this 5th day of February, 2021.

                              T. Kent Wetherell, II
                             T. KENT WETHERELL, II
                             UNITED STATES DISTRICT JUDGE




                               2
